          Case 1:19-cr-10075-MLW Document 38 Filed 03/28/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                                        Criminal No.
      UNITED STATES OF AMERICA

                                                        Violations:
                  V.


                                                        Count One: Conspiracy to Commit Wire Fraud
      RUDOLPH "RUDY" MEREDITH,                          and Honest Services Wire Fraud
                                                        (18U.S.C. § 1349)
                         Defendant.

                                                        Count Two: Honest Services Wire Fraud
                                                        (18U.S.C. §§ 1343 and 1346)

                                                        Forfeiture Allegation:
                                                        (18 U.S.C.§ 981(a)(1)(C) and
                                                        28 U.S.C.§ 2461(c))


                                       WAIVER OF INDICTMENT


          1, Rudolph Meredith, the above-named defendant, who is accused of conspiracy to commit

wire fraud and honest services wire fraud and honest services wire fraud, being advised of the nature

of the charges, the proposed Information, and my rights, hereby waive in open court on March 28,

2019 prosecution by indictment and consent that the proceeding may be by information instead of by

indictment.




                                                       Rudolph Meredith
                                                       Defendant




                                                       Paul Thomas
                                                       Attorney for Defendant


Before:
                 MARK L. WOLF
                                                           ^                             ^ ^
                 Senior United States District Judge
